      Case 2:20-mj-01819 Document 5 Filed on 10/15/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  October 15, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAG. JUDGE ACTION NO. 2:20-MJ-1819
                                              §
ROBERT LOWELL SERRES                          §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The government presented the testimony of Federal Bureau of

Investigation Special Agent David Troutman. Both sides presented argument to the

Court. The following requires detention of the Defendant pending trial in this case:

       (1)    There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

       The evidence against the Defendant meets the probable cause standard. The

Defendant is a multiple time convicted felon, his conduct during his arrest for the instant

offense resulted in the use of force by the United States Marshal Service, has engaged in

criminal activity while under supervision, and has a poor history of compliance with

supervision that includes absconding from a state facility (SATF). The findings and

conclusions contained in the Pretrial Services Report are adopted.

       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private
1/2
      Case 2:20-mj-01819 Document 5 Filed on 10/15/20 in TXSD Page 2 of 2




consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 15th day of October, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




2/2
